Citation Nr: 0723377	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
stress fracture of the first metatarsal of the right foot, 
currently rated as 10 percent disabling.

2. Entitlement to a compensable evaluation for fibrocystic 
breast disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active service from March 1983 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an October 2004 rating determination by the above 
Regional Office (RO).

During the course of the appeal, the RO assigned a 10 percent 
evaluation for right first metatarsal stress fracture 
residuals.  The assigned rating does not represent the 
maximum available under all applicable diagnostic criteria, 
and the claim for increase therefore remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran has submitted additional evidence since the 
issuance of the supplemental statement of the case (SSOC) in 
November 2005.  Under 38 C.F.R. § 20.1304, new evidence 
received by the Board, if pertinent to the case on appeal, 
usually requires a return of the case to the RO for review, 
consideration, and preparation of a SSOC prior to a Board 
decision, unless there has been a waiver of such initial RO 
review.  The evidence in this instance consists of VA medical 
records dated from 2005 to 2007 which pertain to unrelated 
psychiatric and gynecological symptomatology and are without 
any relevant or material bearing on the outcome of the issues 
currently on appeal.  There are also several VA medical 
records which show continued evaluation and treatment of the 
veteran's right foot disability as well as copies of a leave 
summary from her employer.  Since this evidence essentially 
duplicates and is cumulative of medical evidence already of 
record, it has little material bearing, and thus does not 
preclude a decision by the Board at this time.  



FINDINGS OF FACT

1.  Prior to June 30, 2005, the veteran's stress fracture 
residuals of the right first metatarsal were primarily 
manifested by pain, with evidence of functional limitation 
that is productive of no more than a slight degree of 
disability.

2.  Since June 30, 2005, the veteran's stress fracture 
residuals of the right first metatarsal have been primarily 
manifested by pain, with evidence of functional limitation 
that is productive of no more than a moderate degree of 
disability.

3.  The veteran's fibrocystic breast disease does not 
currently result in any impairment of function and no 
significant alteration of the size or form of the breast has 
been noted.


CONCLUSIONS OF LAW

1.  Prior to June 30, 2005, the criteria for a compensable 
evaluation for stress fracture residuals of the first 
metatarsal of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a. 
Diagnostic Codes (DC) 5283, 5284 (2006).

2.  Since June 30, 2005, the criteria for an evaluation in 
excess of 10 percent for stress fracture residuals of the 
first metatarsal of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a. DCs 5283, 5284 (2006).

3.  The criteria for a compensable evaluation for fibrocystic 
breast disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.116, DCs 7626, 7628 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

1.  Right first metatarsal

In a September 1999 rating action, service connection was 
granted for residuals of stress fracture of the right first 
metatarsal and a noncompensable evaluation was assigned under 
DC 5283, effective May 29, 1998.  The veteran filed a claim 
for increase in June 2004.  

In support of her claim is a July 2004 VA examination report.  
At that time she complained of pain, swelling, numbness and 
tingling over the top of the right big toe that worsened with 
dorsiflexion and weightbearing.  She also reported that the 
pain affects her employment as a nurse and that she had lost 
about 30 days of work the past year due to problems with this 
foot.  The examiner noted that although the veteran had been 
evaluated in the Podiatry Clinic very often, it was not for 
her right metatarsal stress fracture residuals, but rather 
for various other problems with this foot as well as the left 
foot.  

On examination the foot was warm to the touch and the skin 
had good color.  She could walk on her heels but not her 
toes.  Ankle dorsiflexion was 20 degrees and plantar flexion 
was 45 degrees.  Sensation, touch, pressure and temperature 
were intact.  Her gait was stable.  There was no ankylosis or 
deformity of the big toe or other toes of the right foot.  
There was no obvious pain or tenderness on palpation or 
manipulation of the big toe or ankle joint.  X-rays revealed 
osteotomy changes to the first metatarsal and removal of the 
head of the proximal phalanx of the fifth toe.  

VA outpatient treatment records show that between 2004 and 
2005 the veteran continued with conservative treatment of 
increasing right foot symptoms with minimal or no pain 
relief.  An October 2004 X-ray report showed changes from a 
previous bunionectomy with removal of the medial head of the 
first metatarsal and degenerative changes at the third 
proximal interphalangeal joint.  There was postsurgical 
deformity of the distal fifth proximal phalanx and surgical 
absence of the lateral aspect of the head of the fifth 
metatarsal.  The balance of the right foot was unremarkable.  

An October 2004 private treatment report shows that although 
the veteran's right foot was doing relatively well, it was 
somewhat tender due to increased weight bearing on that foot.  
X-rays showed a subtle arthritic component at the lateral 
aspect of the first metatarsal head and what appeared to be 
osteotomy of the fifth metatarsal.  There was evidence that 
an attempted fusion was made at the PIP joint of the right 
second digit, but did not take completely.  This did not 
cause problems or any significant visible deformity.  

A podiatry consultation in November 2004 showed painful 
callous at the second metatarsal of the right foot and X-ray 
evidence of regrowth of the condyles at the proximal 
interphalangeal joint.  

In January 2005, the veteran complained that putting more 
weight on her right foot caused limping and had resulted in 
right hip and back pain.  A May 2005 private treatment report 
notes the veteran complained of pain near the base of her 
right great toe metatarsal.  On examination there was no 
acute tenderness and the overall alignment was good.  There 
was a large corn at the base of the second toe with 
prominence of bone and a firm osteophyte-type prominence at 
the base of the first metatarsal on the lateral side.  

During VA examination in June 2005, the veteran complained of 
daily pain in the right great toe which lasted all day and 
increased with any prolonged standing, walking or using 
stairs.  She reported 40-50 episodes of severe incapacitating 
pain in the right great toe throughout the year, where she 
had to stay home from work, losing about 276 hours in the 
last year.  She also complained of lack of endurance and 
chronic fatigue.  She was on medication and had been 
prescribed orthotics, which tended to cause more pain so she 
stopped using them.  

On examination right great toe flexion was limited to 5 
degrees, with pain at 6 degrees and ending at 5 degrees.  
Extension was to 3 degrees with pain beginning at 4 degrees 
and ending at 3 degrees.  On acute flare-ups of pain, there 
was 50 percent less range of motion in the right great toe.  
There was no ankylosis involving the right great toe.  There 
were objective signs of fatigability and on repetitive motion 
flexion of the right great toe was decreased down to 3 
degrees and extension down to 1 degree.  There was also 
objective evidence of lack of endurance, instability, 
weakness and tenderness, but no edema.  Pain was the major 
functional impact and was described as moderately severe.  
There was mild functional limitation on prolonged standing, 
and walking.  The veteran's gait was abnormal with occasional 
limping and she used a cane for safe ambulation prescribed by 
her VA physician.  

Examination revealed multiple small callous sites involving 
the right foot with some weightbearing abnormality.  There 
were no skin or vascular changes.  The veteran could not rise 
on her toes or heels because of the pain.  There was no 
hallux valgus deformity and no pes planus.  There was a well-
healed surgical scar on the dorsal aspect of the right great 
toe.  X-rays showed osteophyte formation in the right great 
toe.  The clinical impression was extensive osteoarthritic 
changes involving the right foot, including chronic plantar 
fasciitis, status post bunionectomy involving the right great 
toe, status post stress fracture involving the first right 
metatarsal of the right foot, and status post osteotomy 
changes.  

The veteran has submitted lay statements asserting that the 
pain and disability she experiences from her service 
connected disability have made it difficult for her to 
maintain her full time job.  In support of this contention 
she submitted copies of her sick leave usage between March 
2002 and November 2004, which show she had been counseled in 
February 2004 concerning her use of her sick leave, which her 
employer considered excessive.  She was counseled again in 
October 2004.  A December 2005 statement from the veteran's 
employer noted the veteran had been placed on 90-day 
probation period.  Also included was a summary of the 
veteran's leave usage for the period from January 2005 to 
December 2005.

In a February 2006 rating the RO increased the disability for 
the service-connected right first metatarsal to 10 percent 
under DC 5284 effective June 30, 2005.  


Compensable rating prior to June 30, 2005

As noted previously the veteran's stress fracture residuals 
of the right first metatarsal have been rated as 
noncompensably disabling, under DC 5283.  The current 10 
percent rating under DC 5284 has been in effect since June 
30, 2005.

Under DC 5283, malunion or nonunion of the tarsal or 
metatarsal bones is assigned a 10 percent evaluation where it 
is moderate, a 20 percent evaluation where it is moderately 
severe, or a 30 percent evaluation if it is severe.  38 
C.F.R. § 4.71a, (2006).  Similarly, Under DC 5284, other foot 
injuries are assigned a 10 percent evaluation if the 
disability is moderate, a 20 percent evaluation if the 
disability is moderately severe, or a 30 percent evaluation 
if the disability is severe.  38 C.F.R. § 4.71a, (2006).  
Much of this distinction here is inconsequential because the 
rating criteria under both DCs are essentially identical in 
using the terms "moderate, moderately severe, and severe" 
to describe the extent of resulting functional impairment.  
Therefore, the same schedular rating will follow regardless 
of which of these DCs are used.  

The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6 (2006).  

Under the provisions of 38 C.F.R. § 4.31, in every instance 
where the schedule does not provide for a 0 percent rating, 
such an evaluation will be assigned when the requirements for 
a compensable evaluation have not been met.

Applying the criteria of either DC 5283 or 5284 to the 
veteran's symptoms, the Board finds that prior to June 2005, 
the veteran's disability was comprised primarily of 
complaints of pain with any activity.  She reported 
difficulty performing her usual daily activities and 
maintaining her employment.  However, despite these 
complaints, she remained fully ambulatory and functional.  
Objective clinical findings included degenerative changes in 
the first metatarsal, a callous under the second metatarsal 
and osteotomy deformity of the fifth toe.  There was no 
medical evidence of other residual impairment of the right 
first metatarsal suggestive of a compensable disability 
evaluation.  Here the Board is faced with evidence of minimal 
symptomatology associated with stress fracture residuals of 
the right first metatarsal and a diagnostic code that 
requires moderate symptomatology in order to assign a 
compensable evaluation.  

Ten percent rating from June 30, 2005

However, during VA examination on June 30, 2005, clinical 
findings approximating the assignment of a 10 percent rating 
under DC 5284 are noted.  On this date the VA examiner found 
increased symptomatology in the right foot, including 
objective evidence of painful motion, fatigue, lack of 
endurance, instability and gait abnormality.  Thereafter, the 
RO determined that veteran met the schedular criteria for a 
10 percent rating effective the date of the examination first 
showing the increase in pathology.

On the other hand, findings such as those described during 
the 2005 VA examination do not amount to disability that 
warrants a characterization of moderately severe, as that 
term is used in DCs 5283 and 5284.  The term "moderately 
severe" is not specifically defined by the regulation, but a 
review of other rating criteria relating to disabilities 
closely associated with the same anatomical area suggests 
that this term contemplates disability somewhat greater than 
that experienced by the veteran.  For example, a 20 percent 
rating may also be assigned in cases where the veteran has 
claw foot with all toes tending to dorsiflexion, limitation 
of dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, see 
38 C.F.R. § 4.71a, DC 5278 (2006).  The veteran's disability, 
which primarily has been shown to cause pain with walking or 
prolonged standing, does not rise to such levels.  While the 
Board considers her reports of chronic pain very credible, 
indeed even objectively confirmed on VA examination, this 
complaint alone does not raise the severity of her disability 
to the more than moderate level.  That is to say, she does 
not have sufficient impairment to conclude her disability is 
moderately severe or severe.

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the Rating Schedule does not require a 
separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In light of her subjective complaints and any 
associated functional limitations, the Board finds that the 
stress fracture residuals of the right first metatarsal are 
appropriately compensated by the current ratings assigned on 
the basis of functional loss due to pain with application of 
38 C.F.R. §§ 4.40, 4.45, and are in accordance with a level 
of impairment contemplated by the current criteria.  The 
evidence does not show functional limitation such as to 
approximate a moderate disability needed for a compensable 
rating prior to June 30 or moderately severe disability, 
needed for a 20 percent rating under either DC 5283 or 5284 
with application of 38 C.F.R. §§ 4.40, 4.45.  

Higher ratings may also be assigned to several other foot 
disabilities, if shown.  These are flatfoot (DC 5276), weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hallux valgus (DC 5280) and hammertoe (DC 5282).  38 C.F.R. 
§ 4.71a (2006).  However, the medical evidence does not show 
that any of these conditions have been demonstrated and shown 
to be a manifestation of the service-connected disability, 
and the veteran does not claim that any of them are present.  

In addition under DC 5003 degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under appropriate codes.  When limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation will be established where X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation; a 
10 percent evaluation shall be established for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, (2006).  For the purposes 
of rating disability from arthritis, multiple involvement of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints. 38 C.F.R. § 4.45(f).

In this case, although there is evidence of degenerative 
changes, higher evaluations are not warranted as there is 
involvement of only a single minor joint.  The veteran has 
degenerative changes of the right third proximal 
interphalangeal joint with no X-ray evidence of degenerative 
joint disease in any other joints.  There must be involvement 
of a group of minor joints to warrant a 10 percent evaluation 
under this code section and involvement of 2 or more minor 
groups for a 20 percent evaluation.  

Finally, the Board has also considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2006).  However, the veteran has not 
required frequent hospitalization for her right foot 
disorder, and the manifestations of this disorder are 
contemplated by the schedular criteria.  The veteran 
indicated that her job as a nurse keeps her on her feet for 
prolonged periods and has submitted several leave reports 
which reflect numerous hours of work missed between 2002 and 
2005.  In submitting this evidence, the veteran is 
effectively asserting that her service-connected right foot 
disability presents an exceptional or unusual disability 
picture as it causes marked interference with employment.  
While the Board is sympathetic to the difficulties the 
veteran's right foot disability causes her in maintaining 
employment, the evidence does not reflect that the average 
industrial impairment she suffers from this disability is in 
excess of that contemplated by the assigned evaluation, or 
that application of the schedular criteria is otherwise 
rendered impractical.  Thus, referral of this case for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  To 
whatever extent she contends that higher evaluations are 
warranted at any time during the appeal period, the Board 
finds that the evidence preponderates against the claims for 
higher ratings for the veteran's stress fracture residuals of 
the right first metatarsal, the benefit-of-the-doubt doctrine 
is inapplicable, and the increased ratings, other than these 
assigned here, must be denied.  38 U.S.C.A. § 5107(b).


2.  Fibrocystic breast disease

The veteran's fibrocystic breast disease is currently 
evaluated under DC 7626 for post-operative residuals of 
breast surgery.  A noncompensable evaluation is warranted 
following wide local excision without significant alteration 
of size or form.  A 30 percent evaluation is assigned 
following simple mastectomy or wide local excision with 
significant alteration of size or form for one breast, a 50 
percent for both. 3 8 C.F.R. § 4.116 (2006).

In support of her current claim are VA outpatient treatment 
records, including an August 1999 VA gynecological 
examination report.  At that time she gave a history of 
breast pain since service and that during that time she was 
drinking a lot of coffee.  She was currently being monitored 
with breast examinations at the VA Women's Clinic.  Her 
symptoms included premenstrual lumpiness and pain.  She had 
no additional symptoms and her menstrual history was normal.  
Examination of the breasts was entirely normal with no masses 
or lumps or abnormalities.  The clinical diagnosis was 
bilateral fibrocystic disease of the breasts.  

Multiple evaluations since that time have shown normal 
examination of the breasts with no palpable masses and 
mammograms were consistently negative.  

After a careful review of the evidence of record, the Board 
finds that a compensable evaluation for the veteran's 
fibrocystic breast disease is not warranted.  Historical and 
recent medical records show that the veteran has had no 
surgical procedures on her breasts due to fibrocystic breast 
disease and the objective medical evidence, including the 
single VA examination of record found no masses in either 
breast or any alteration of size or form.  Therefore, 
entitlement to a compensable evaluation cannot be found at 
this time.

The Board acknowledges that veteran has not been examined for 
fibrocystic breast disease during the course of the pending 
appeal and in fact has not been examined by VA since 1999.  
The Court has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the VA's 
duty to assist, which is mandated where either a veteran 
claims an increase in symptomatology of service-connected 
disability since the time of the last examination, or the 
available evidence is too old or unreliable to adequately 
evaluate the current state of the condition(s) in question.  
Olson v. Principi, 3 Vet.App. 480, 482 (1992).  However, 
given the dearth of post-service outpatient treatment records 
and the fact that the history provided by the veteran during 
the 1999 examination and considered by the examiner is 
consistent with that reflected in the record, the report of 
that examination (which reflects not only the veteran's 
history, but complaints, clinical findings and diagnosis) is 
sufficient for rating purposes.  38 C.F.R. § 4.2 (2004); 
Abernathy v. Principi, 3 Vet.App. 461 (1992).  Accordingly 
the Board finds that there is no basis to remand for a new 
examination.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in July 2004, March 2005, and March 2006, 
the RO informed the veteran of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  The letters informed her that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send any other medical records supporting 
her claims, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  38 C.F.R. 
§ 4.2 (2006); Abernathy v. Principi, 3 Vet. App. 461 (1992).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

A compensable evaluation for residuals of stress fracture of 
the right first metatarsal is denied for the period prior to 
June 30, 2005.

An evaluation in excess of 10 percent for residuals of stress 
fracture of the right first metatarsal is denied since June 
30, 2005.

A compensable evaluation for fibrocystic breast disease is 
denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


